Citation Nr: 1532938	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for eye disorder, including presbyopia ocular muscle imbalance, and diplopia.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma.

3.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

During the appeal period, the Veteran testified hearings held at the RO before a Decision Review Officer.  Transcripts of these proceedings have been associated with the Veteran's claims file.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in June 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Veteran was afforded a VA examination for her eyes.  The examiner found that the Veteran had a weaker eye since childhood.  The June 1970 VA enlistment examination noted that she had alternating esotropia.  This indicates that one of her eye disabilities may be congenital, and she had it prior to service.  A different line of questions is needed to be answered by the examiner in cases where the Veteran has a congenital abnormality noted on entry.  For these reasons, the Board finds that an addendum opinion is needed.

In November 2014, the Veteran was afforded a VA examination for her rheumatoid arthritis.  The examiner was asked whether it was at least as likely as not that her current rheumatoid arthritis was caused or aggravated by her service-connected anxiety disorder.  The examiner did not provide a response to this question.  For this reason, an addendum opinion is needed.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Veteran filed a claim for entitlement to service connection for asthma, bronchitis, COPD and asthma in February 2010.  Treatment records show that the Veteran has a current diagnosis of asthma.  In an October 2008 statement, the Veteran explained that her asthma worsened during service.  The December 2014 examination also noted a current diagnosis of asthma, but the VA examination report only provided an opinion as to whether COPD is due to her military service.  For this reason, an addendum opinion is needed.  

In August 2014, the Veteran submitted an authorization and release VA form for Dr. Arango for treatment records from 2008 to the present.  She also noted that all outside records have been scanned into her VA medical records for Dr. M and Dr. B.  Although prior records from Dr. Arango have been obtained, the Veteran indicated in the August 2014 authorization and release form that she continues to receive treatment from Dr. Arango.  Updated records from Dr. A. should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from Dr. Arango from November 2011 to the present and associate them with the claims file.

2.  After item #1 has been completed, return the claims file to the provider who conducted the November 2014 examination for an eye disability, if available, for an addendum addressing the Veteran's claimed eye disability.  The examiner should be requested to review the file and his/her examination report.  Upon completion of that review, the examiner should provide an opinion for the following questions: 

(a) For each eye disability, the examiner should explain whether it is congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable to improving or deteriorating. VAOPGCPREC 82-90 (199) (citing Durham v. United States, 214 F.2d862, 875 (D.C. Circuit 1954)].

(b) If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional eye disability. Specifically, the examiner should discuss the May 1972 eye surgery done during service.
 
(c)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any eye disability pre-existed active service.

(d)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing eye disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(e)  If any responses above are negative, provide an opinion as to whether any eye disability at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

The examiner's attention is directed to the following:

In April 2009, the Dr. B. provided an opinion that the in-service surgery had an impact on the progression of her congenital disease and aggravated the problem she was having.

In the March 2009 personal hearing, the Veteran testified that had blurred vision and headaches due to her eye disability.  

The Veteran testified in March 2010 that her eye surgery during service was necessitated for medical reasons, as she was having headaches beforehand.  

In a November 2009 statement, the Veteran's sister reported that she was born with crossed eyes.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the November 2014 VA examiner is not available, another competent professional may provide the opinion after reviewing the November 2014 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After item #1 has been completed, return the claims file to the provider who conducted the November 2014 examination for rheumatoid arthritis, if available, for an addendum addressing the Veteran's claimed rheumatoid arthritis disability.  The examiner should be requested to review the file and the examination report.  Upon completion of that review, the examiner should provide an opinion for the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current rheumatoid arthritis was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher probability) that any current rheumatoid arthritis was caused by her service-connected anxiety disorder?  

(c) Is it at least as likely as not (50 percent or higher probability) that any current rheumatoid arthritis was aggravated (i.e., permanently worsened) by her service-connected anxiety disorder?  

The examiner's attention is directed to the September 2012 opinion by Dr. A. Dr. A. opined that rheumatoid arthritis can be associated with depression and anxiety and the Veteran's previous psychiatric history makes her more susceptible to suffer with this condition.  Pain control has been difficult, in part, because of the Veteran's depression.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the November 2014 VA examiner is not available, another competent professional may provide the opinion after reviewing the November 2014 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  After item #1 has been completed, return the claims file to the provider who conducted the November 2014 examination, if available, for an addendum addressing the Veteran's claimed respiratory disability.  The examiner should be requested to review the file and the examination report.  Upon completion of that review, the examiner should provide responses to the following questions:

(a) Is it clear and unmistakable (obvious, manifest, and undebatable) that any respiratory disability, including asthma, pre-existed active service.

(b)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing respiratory disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

(c)  If any responses above are negative, provide an opinion as to whether any respiratory disability, including any COPD, asthma, bronchitis and pneumonia diagnoses (diagnosed during the appeal period), at least as likely as not (a probability of 50 percent or greater) began in or are related to active service, to include the acute respiratory disease treated in May 1973.  

The examiner's attention is directed to following:

In a September 2008 statement, the Veteran's sister explained that the Veteran had asthma, sinus problems, allergies and breathing problems when she entered the military service.  In a November 2009 statement, the Veteran's other sister reported that she had breathing problems and asthma all of her life and she had these problems upon entry into the military.  Service treatment records note that the Veteran had a normal lung examination upon enlistment.  She was treated for an acute respiratory disease in May 10, 1973 and was discharged to full duty May 14, 1973 following an acute respiratory disease.  The May 1973 chest x-ray was negative.  

Dr. H. provided an opinion in July 2009 linking the Veteran's current respiratory diagnosis to the Veteran's military service

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the November 2014 VA examiner is not available, another competent professional may provide the opinion after reviewing the November 2014 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




